Citation Nr: 0326412	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for numbness in the 
hands and feet due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



REMAND

On March 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  
		
1.  Ask the appellant to identify all 
VA and non-VA health care providers 
that have treated him for PTSD, or 
numbness of the hands and feet during 
the period from 1967 to the present.  
Obtain records from each health care 
provider the appellant identifies.

2.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide 
any available information that might 
corroborate the veteran's alleged in-
service stressors.  The veteran served 
in the First Administrative Company, 
First Infantry Division, USARPAC.  
Provide USASCRUR with a description of 
these alleged stressors identified by 
the veteran:  constant harassment and 
daily sniper fire at Tan Son Nhut, 
mortars around the base during the Tet 
offensive, and mines exploding and 
resulting in soldiers' legs being 
amputated (see 1/99 VAX); a soldier 
shooting himself in the head in a tent 
(see hand-written submission); mortar 
attacks on March 29, 1967 (see typed 
statement submitted in 8/99); and an 
incident in which an NCO and four 
others were killed by sniper fire (see 
January 2002 VA examination).  Provide 
USASCRUR with copies of the personnel 
records in the claims file showing 
service dates, duties, and units of 
assignment.  The veteran's stressor 
statements are identified in the claims 
file with yellow tabs with handwritten 
"stressors."

3.  Obtain the veteran's medical 
records from the VA Medical Center in 
Hinesdale, Illinois for any treatment 
for numbness of the hands and feet 
during the period from January 1980 to 
July 1997.  Please obtain notes, 
discharge summaries, consults, lab 
findings, and imaging  reports (X-Ray, 
MRI, CT scan).

4.  After the development requested in 
paragraphs 1 and 3 has been completed, 
arrange for the veteran to be afforded 
a neurological examination.  As part of 
the examination, the examiner should 
obtain a history of the hand and foot 
numbness from the veteran.  The 
examiner should review the entire 
claims file.  Thereafter, the examiner 
is asked to determine whether there is 
any present numbness in the hands and 
feet, and if so, render a diagnosis as 
to what the underlying disorder is.  
The examiner should provide an opinion 
as to the medical probabilities that 
the diagnosed disability is 
attributable to herbicide experience 
during the veteran's military service.  
Send the claims folder to the examiner 
for review.

5.  After completing the development 
requested in paragraphs 1 and 2, 
arrange for the veteran to be afforded 
a psychiatric evaluation by a 
psychiatrist.  The examiner should 
conduct the examination with a view 
toward determining whether the veteran 
in fact has PTSD.  Psychological 
testing should be conducted for this 
purpose.  The examiner should refer to 
any evidence obtained that corroborates 
the veteran's in-service stressors.  
The basis for the psychiatrist's 
diagnosis(es) should be set forth and 
explained in the context of the record 
that shows varied diagnoses, including 
the most recent assessment of 
"partial" PTSD.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





